Citation Nr: 1529295	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-13 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the ratings for deep venous thrombosis of the right leg (currently rated 0 percent prior to October 24, 2008, and 10 percent from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to March 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for deep venous thrombosis of the right leg, and assigned a 0 percent rating, effective March 19, 2008.  The Veteran disagreed with the rating assigned.  A March 2010 rating decision increased the rating to 10 percent, effective October 24, 2008.  The issue is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal.  In April 2015 a Travel Board hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination to assess the severity of the Veteran's deep venous thrombosis of the right leg was scheduled for July 2013, but apparently was not conducted.  The record does not show that the examination was cancelled.  At the hearing before the undersigned, the Veteran testified that he had not received notice to report for an examination, and expressed willingness to appear at one (He requested that it be conducted at the North Chicago VA facility.)..  Under the circumstances, development for a VA examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for the deep venous thrombosis of the right leg since 2008, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.  

2. Thereafter, the AOJ should arrange for a vascular disorders examination of the Veteran to assess the current severity of his right leg deep venous thrombosis.  If possible, the examination should be scheduled at the North Chicago VA Medical Center.  The entire record must be reviewed by the examiner in conjunction with the examinations.  The examiner should have available a copy of 38 C.F.R. § 4.104, Code 7121, and the findings reported should include all information needed to apply the criteria therein.  

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

